Citation Nr: 0637349	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for service connected 
pseudofolliculitis barbae.

2.  Entitlement to a compensable rating for service connected 
residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to May 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2000, a statement 
of the case was issued in October 2000, and a substantive 
appeal was received in October 2000.  The veteran testified 
at a Board hearing at the RO in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the July 2000 rating decision granted 
service connection for both of the enumerated disabilities 
and assigned noncompensable ratings based in part on a 
February 2000 VA examination.  

The veteran testified at a September 2006 Board Hearing that 
he seeks treatment from the VA at least once a month.  
However, the most recent medical evidence in the claims file 
is dated November 2000.  The Board finds that in order to 
properly adjudicate the veteran's claims, the Board must have 
the veteran's complete medical records.  The RO should obtain 
all the veteran's treatment records since November 2000.  

Further, it appears that the veteran's most recent VA 
examinations were conducted more than six years ago (February 
2000).  The RO did schedule additional VA examination, but it 
appears that the veteran did not report.  In this regard, the 
veteran's representative indicated at the Board hearing that 
there was some problem with the veteran's correct address for 
notice purposes.  At the hearing, the veteran expressly 
indicated that he was willing to report for VA examination.  
Under the circumstances, the Board believes it appropriate to 
attempt to have the veteran examined in order to ascertain 
the current severity of the disabilities at issue.  

The veteran and his representative are hereby advised that 
when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Board recognizes that the new requirements 
of VCAA notice were not in effect at the time the RO issued 
its VCAA notice.  As such, the new requirements do not 
constitute the basis of this remand.  However, since these 
issues need to be remanded on other grounds, the Board finds 
that the RO should comply with the most recent Court 
analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision 

2.  The RO should obtain the veteran's 
pertinent VA clinical records since 
November 2000.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and extent of the 
veteran's right ankle disability.  The 
claims file should be made available to 
the examiner for review.  The evaluation 
should include complete range of motion 
studies.  If possible, the examiner 
should report the point (in degrees) 
where pain is elicited on range of motion 
testing.  Any additional functional loss 
due to fatigue, weakness, and/or 
incoordination should also be reported.  
Examination findings should be reported 
in accordance with applicable VA rating 
criteria. 

4.  The veteran should be afforded a VA 
dermatological examination for the 
purpose of determining the nature and 
extent of the veteran's 
pseudofolliculitis barbae.  The claims 
file should be made available to the 
examiner for review.  If possible, the 
examination should be scheduled at a time 
when the veteran reports the greatest 
level of disability, i.e. when the 
pseudofolliculitis is in an active phase.  
See Ardison v. Brown, 2 Vet. App. 405 
(1994).  Examination findings should be 
reported in accordance with applicable 
(both old and new) VA rating criteria.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for increased ratings, with consideration 
of all evidence in the claims file.  The 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


